IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 47516

In the Interest of Jane Doe I, A Child         )
Under Eighteen (18) Years of Age.              )
STATE OF IDAHO, DEPARTMENT OF                  )
HEALTH AND WELFARE,                            )    Filed: February 19, 2020
                                               )
       Petitioner-Respondent,                  )    Karel A. Lehrman, Clerk
                                               )
v.                                             )    THIS IS AN UNPUBLISHED
                                               )    OPINION AND SHALL NOT
JANE DOE (2019-37),                            )    BE CITED AS AUTHORITY
                                               )
       Respondent-Appellant.                   )
                                               )

       Appeal from the Magistrate Division of the District Court of the Fifth Judicial
       District, State of Idaho, Twin Falls County. Hon. Thomas D. Kershaw, Jr.,
       Magistrate.

       Judgment of termination of parental rights, affirmed.

       Williams Law Office Chtd.; Tim J. Williams, Twin Falls, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; James T. Baird, Deputy Attorney
       General, Twin Falls, for respondent.
                 ________________________________________________

GRATTON, Judge
       Jane Doe (Mother) appeals from the judgment terminating her parental rights. For the
reasons set forth below, we affirm.
                                               I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Mother has five children. While incarcerated she lost custody to three and the remaining
two are the subject of this appeal. The minor children, B.D. and D.H., each have different
fathers. In 2015, when B.D. was just over a year old, Mother went to the emergency room with
complaints that the heroin she had taken was laced with some other ingredient that she believed
was making her sick. The nurses treating Mother noted that B.D., who was also present,



                                               1
appeared hungry and thirsty and his diaper was saturated. The child was declared to be in
imminent danger and was placed with the Department of Health and Welfare (Department).
       B.D. was placed in foster care with an experienced foster family. B.D. remained in their
care for almost two years. During this time Mother was in a retained jurisdiction program with
the Department of Correction and B.D.’s father, who was described by Mother as a “one-time
thing,” was not interested in or involved with the child. B.D.’s foster family befriended Mother
and provided her with support, allowing her to successfully complete her case plan in 2017.
B.D. was returned to her care.
       In 2018 the Department received a report that Mother was using illegal drugs again. As a
case worker arrived to investigate, Mother was in the process of being arrested for felony drug
possession and was taken into custody. By this time Mother had another child, D.H., who was
four months old. Both children were taken into custody and placed with the same foster family
that had taken B.D. previously. Mother was sentenced to a term of imprisonment which would
allow her to be released at the earliest in June of 2020 and or at the latest in 2025. The foster
family allows liberal contact between the children and their biological family, though they want
to adopt them and have been approved as an adoptive placement by the Department.
       A case plan hearing was held in 2018 and review and permanency hearings were held
periodically after the case plan was ordered. Mother did not complete or make significant
progress on her plan. Based on her lack of progress and the amount of time that had passed, the
Department filed a petition to terminate the parent-child relationship on May 9, 2019. A trial
was held on October 17, 2019, and Mother’s parental rights were terminated on the grounds of
neglect, incarceration, and best interests of the children. Mother timely appeals.
                                                II.
                                   STANDARD OF REVIEW
       A parent has a fundamental liberty interest in maintaining a relationship with his or her
child. Troxel v. Granville, 530 U.S. 57, 65 (2000); Doe v. State, 137 Idaho 758, 760, 53 P.3d
341, 343 (2002). This interest is protected by the Fourteenth Amendment to the United States
Constitution. State v. Doe, 144 Idaho 839, 842, 172 P.3d 1114, 1117 (2007). Implicit in the
Termination of Parent and Child Relationship Act is the philosophy that, wherever possible,
family life should be strengthened and preserved. I.C. § 16-2001(2). Therefore, the requisites of
due process must be met when terminating the parent-child relationship. State v. Doe, 143 Idaho

                                                 2
383, 386, 146 P.3d 649, 652 (2006). Due process requires that the grounds for terminating a
parent-child relationship be proved by clear and convincing evidence.             Id.   Because a
fundamental liberty interest is at stake, the United States Supreme Court has determined that a
court may terminate a parent-child relationship only if that decision is supported by clear and
convincing evidence. Santosky v. Kramer, 455 U.S. 745, 769 (1982); see also I.C. § 16-2009; In
re Doe, 146 Idaho 759, 761-62, 203 P.3d 689, 691-92 (2009); Doe, 143 Idaho at 386, 146 P.3d at
652.
        On appeal from a decision terminating parental rights, this Court examines whether the
decision is supported by substantial and competent evidence, which means such evidence as a
reasonable mind might accept as adequate to support a conclusion. Doe v. Doe, 148 Idaho 243,
245-46, 220 P.3d 1062, 1064-65 (2009).         The appellate court will indulge all reasonable
inferences in support of the trial court’s judgment when reviewing an order that parental rights
be terminated. Id. The Idaho Supreme Court has also said that the substantial evidence test
requires a greater quantum of evidence in cases where the trial court’s finding must be supported
by clear and convincing evidence than in cases where a mere preponderance is required. In re
Doe, 143 Idaho 343, 346, 144 P.3d 597, 600 (2006). Clear and convincing evidence is generally
understood to be evidence indicating that the thing to be proved is highly probable or reasonably
certain. In re Doe, 143 Idaho 188, 191, 141 P.3d 1057, 1060 (2006). Further, the magistrate’s
decision must be supported by objectively supportable grounds. In re Doe, 143 Idaho at 346,
144 P.3d at 600.
                                                III.
                                           ANALYSIS
        Idaho Code Section 16-2005 permits a party to petition the court for termination of the
parent-child relationship when it is in the child’s best interests and any one of the following five
factors exist: (a) abandonment; (b) neglect or abuse; (c) lack of a biological relationship between
the child and a presumptive parent; (d) the parent is unable to discharge parental responsibilities
for a prolonged period that will be injurious to the health, morals, or well-being of the child; or
(e) the parent is incarcerated and will remain incarcerated for a substantial period of time. Each
statutory ground is an independent basis for termination. Doe, 144 Idaho at 842, 172 P.3d at
1117.



                                                 3
A.      Substantial and Competent Evidence Supports the Magistrate Court’s Finding of
        Neglect
        Idaho Code § 16-2002(3)(a) defines “neglect” as any conduct included in I.C. § 16-1602(31).
Section 16-1602(31)(a) provides, in pertinent part, that a child is neglected when the child is without
proper parental care and control, or subsistence, medical or other care or control necessary for his or
her well-being because of the conduct or omission of his or her parents, guardian, or other custodian
or their neglect or refusal to provide them. Neglect also exists where the parent has failed to comply
with the court’s orders or the case plan in a child protective act case and the Department has had
temporary or legal custody of the child for fifteen of the most recent twenty-two months and
reunification has not been accomplished by the last day of the fifteenth month in which the child has
been in the temporary or legal custody of the Department. I.C. § 16-2002(3)(b).
        Mother argues there was not sufficient evidence to terminate her parental rights.           The
magistrate court determined Mother failed to provide proper parental care, control, subsistence, and
medical care because of her drug use and significant periods of incarceration. Additionally, Mother’s
failure to make progress on her case plan resulted in the children being in foster care for a substantial
period of time, far exceeding fifteen of the preceding twenty-two months. The magistrate court’s
decision is supported by substantial and competent evidence. Mother failed to comply with her case
plan, and the children have been in foster care for a substantial portion, if not the majority of, their
lives. Further, Mother’s drug use has had a greater influence on the children than simply her
incarceration; D.H. tested positive for heroin at birth and B.D. was described by witnesses as being
hungry, thirsty and in discomfort from a soiled diaper when Mother sought help after using heroin.
Mother has not made any significant progress, did not provide financial support, did not provide the
Department with documentation of case plan progress, and only made limited efforts after the
petition for termination was filed. The magistrate court’s finding that the children were neglected is
supported by substantial and competent evidence. 1
B.      Substantial and Competent Evidence Supports the Magistrate Court’s Conclusion That
        Termination Is in the Children’s Best Interests
        Once a statutory ground for termination has been established, the trial court must next
determine whether it is in the best interests of the child to terminate the parent-child relationship. In
re Aragon, 120 Idaho 606, 611, 818 P.2d 310, 315 (1991). When determining whether termination is

1
        The record also supports termination under Idaho Code § 16-2005(1)(e): “The parent has
been incarcerated and is likely to remain incarcerated for a substantial period of time during the
child’s minority.” Mother is currently imprisoned and may remain so until 2025 if not approved
for parole.
                                                   4
in the child’s best interests, the trial court may consider the parent’s history with substance abuse, the
stability and permanency of the home, the unemployment of the parent, the financial contribution of
the parent to the child’s care after the child is placed in protective custody, the improvement of the
child while in foster care, the parent’s efforts to improve his or her situation, and the parent’s
continuing problems with the law. In re Doe, 159 Idaho 192, 198, 358 P.3d 77, 83 (2015); In re Doe,
156 Idaho 103, 111, 320 P.3d 1262, 1270 (2014). A finding that it is in the best interests of the child
to terminate parental rights must still be made upon objective grounds. In re Doe, 152 Idaho 953,
956-57, 277 P.3d 400, 403-04 (Ct. App. 2012).
        The magistrate court determined it would be in the best interests of the children to terminate
the parental relationship with Mother. Specifically, it stated:
                 All of the witnesses recognize the need of these children for permanency and
        stability. [Mother is one year] away from the possibility of getting out of prison. A
        release from prison will certainly be followed by a period of time in transitional
        housing where children may not live. The child protection case will remain open and
        neither the Department of Health and Welfare nor this court is going to be willing to
        return these children to their parents’ 2 care without a substantial period of time in
        which they demonstrate sobriety and stability. It follows that the ability of these
        parents to even begin having a normal parental relationship with their very young
        children is, at best, years away.
                 The court concludes that such a wait for stability and permanency is not in the
        best interests of the children. They are doing very well in the foster home where both
        of them have lived a majority of their lives.
It is clear upon review that the magistrate court considered the best interests of the children and that
those determinations are supported by substantial and competent evidence. Mother provides limited
argument as to why this determination was not in the best interests of the children. Therefore,
without any argument otherwise, and based upon our review of the evidence, we hold the magistrate
court’s conclusion that terminating Mother’s parental rights is in the children’s best interests was
supported by clear and convincing evidence.
                                                   IV.
                                            CONCLUSION
        Substantial and competent evidence supports the magistrate court’s decision to terminate
Mother’s parental rights on the basis of neglect, incarceration, and the children’s best interests.
Accordingly, we affirm the order terminating Mother’s parental rights.
        Judge LORELLO and Judge BRAILSFORD CONCUR.

2
       B.D.’s father did not contest the termination of his rights. The rights of D.H.’s father are
addressed in a separate appeal.
                                                    5